DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim “18” that comes after claim 15 is objected to because of the following informalities:  
Claim “18” that comes after claim 15, should be renumbered as claim --16--.  It is going to be treated as claim 16 in the office action to avoid confusion with the subsequent claim 18.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  There is no disclosure in the specification as originally filed of “a required temperature”.  Therefore, there is insufficient guidance to enable one of ordinary skill in the art to determine the suitable temperature or temperature range to achieve the instant invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-17 recites the limitation "QLED" in line 1 respectively.  There is insufficient antecedent basis for this limitation in the claim.  Preamble of claims 8 and 9 recited “a method for manufacturing a light-emitting device using a laser etching”.
The term “required” in claim 18 is a relative term which renders the claim indefinite. The term “required” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  If Applicant intends any particular temperature, it should be clearly recited.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lhee et al. (2010/0117936).
Re claims 1 and 8, Lhee et al. disclose a first light-emitting layer depositing step for depositing a first light-emitting layer on an upper surface of a hole transport layer ([0033]) deposited on an upper surface of an anode substrate (221) (Fig. 4B); a first light-emitting device forming step for etching the first light-emitting layer with a laser to form a first light-emitting device ([0046]) (Fig. 4C); a second light-emitting layer depositing step for depositing a second light-emitting layer (223G) on a region including the upper surface of the hole transport layer exposed at a periphery of the first light-emitting device; a second light-emitting device forming step for etching the second light-emitting layer with a laser to form a second light-emitting device ([0046]) (Fig. 4D); a third light-emitting layer depositing step for depositing a third light-emitting layer (223B) on a region including the upper surface of the hole transport layer exposed at peripheries of the first light-emitting device and the second light-emitting device (Fig. 4E); and a third light-emitting device forming step for etching the third light-emitting layer with a laser to form a third light-emitting device ([0046]) (Fig. 4E).
Re claim 7, Lhee et al. disclose wherein the light-emitting device is an organic light-emitting diode (OLED) (Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lhee et al. as applied to claims 1, 7 and 8 above, and further in view of the following comments.
Re claims 2, 3, 9 and 10, Lhee et al. does not specifically disclose further comprising a light-emitting device etching step for additionally etching upper surfaces of the first light-emitting device and the second light-emitting device with the laser after the third light- emitting device forming step.
Lhee et al. does disclose in [0046] that the red light emitting layer, the green light emitting layer and the blue light emitting layer are selectively removed while intensity or scanning time of the laser is controlled.  Therefore, it would have been obvious and a matter of design choice to one of ordinary skill in the art to use these parameters to remove the desire amount of each layer.  
Re claims 4-6 and 11-13, One of ordinary skill in the art would have been led to the recited thicknesses through routine experimentation to achieve a desired device dimension, device associated characteristics and device density on the finished wafer.
               In addition, the selection of thicknesses, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
               Note that the specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen thicknesses or upon another variable recited in a claim, the Applicant must show that the chosen thicknesses are critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lhee et al. as applied to claims 1, 7 and 8 above, and further in view of Hsu (2021/0408180).
Re claim 14, Lhee et al. does not disclose wherein the first light-emitting device forming step, the second light-emitting device forming step, and the third light-emitting device forming step are performed while the substrate is cooled or a cooling gas is sprayed to an upper surface of the light-emitting layer.
Hsu discloses including a cooling plate under the substrate to cool down the light emitting layer ([0017]).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lhee et al. and Hsu to enable the cooling of the substrate of Hsu to be performed in the method of Lhee et al. to reduce the damage or impact that the high processing temperature on the formation of the light emitting layers can cause ([0017]).


Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lhee et al. as applied to claims 1, 7 and 8 above, and further in view of Ichikawa et al. (2018/0083226).
Re claim 15, Lhee et al. does not disclose being performed while an inert gas is blown to a region on which the laser irradiates.
Ichikawa et al. disclose wherein the remaining light emitting layers are removed by irradiating energy beams, for example argon ion beams, therefore including argon (an inert gas) ([0145]).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lhee et al. and Ichikawa et al. to enable the inert gas laser of Ichikawa et al. to be performed in the method of Lhee et al. because one of ordinary skill in the art would have been motivated to look to alternative suitable methods for the laser method of Lhee et al. and art recognized suitability for an intended purpose has been recognized to be motivation to combine. See MPEP 2144.07.

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lhee et al. as applied to claims 1, 7 and 8 above, and further in view of Takeda et al. (2015/0044799).
Re claim 16, Lhee et al. does not disclose wherein the laser irradiates the light- emitting layer through a telecentric lens or an array lens.
Takeda et al. discloses wherein a light emitting layer is removed by applying a pulsed laser beam including having a focusing lens for focusing the pulsed laser beam (abstract & [0010]).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lhee et al. and Takeda et al. to enable the lens on the laser beam of Takeda et al. to be performed in the method of Lhee et al. to improve the focal point of the laser beam.


Claim(s) 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lhee et al. as applied to claims 1, 7 and 8 above, and further in view of Pousthomis et al. (2015/0044799).
Lhee et al. does not disclose wherein the light-emitting device is a QLED.
Pousthomis et al. discloses wherein array of light sources 6111 is a LED array or a microsized LED array comprising an array of GaN diodes, GaSb diodes, GaAs diodes, GaAsP diodes, GaP diodes, InP diodes, SiGe diodes, InGaN diodes, GaAlN diodes, GaAlPN diodes, MN diodes, AlGaAs diodes, AlGaP diodes, AlGaInP diodes, AlGaN diodes, AlGaInN diodes, ZnSe diodes, Si diodes, SiC diodes, diamond diodes, boron nitride diodes, organic light emitting diodes (OLED), quantum dot light emitting diodes (QLED), or a mixture thereof ([2315]).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lhee et al. and Pousthomis et al. to have a QLED in Lhee et al. as taugh by Pousthomis et al. by adding quantom dot material.
Re claim 18, Pousthomis et al. discloses a quantum dot material coating module configured to coat an anode substrate with a quantum dot material ([0005], [0011]); a substrate cooling module disposed below a substrate support provided for mounting the anode substrate thereto, and being configured to cool the anode substrate to a required temperature ([0024]); a laser irradiation module configured to irradiate the laser ([0329]); and a gas blowing module configured to blow an inert gas to a region on which the laser is irradiate ([0329]~ xenon).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        August 25, 2022